DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahm et al. (US 2008/0258456).
In respect to claim 1-3, Rahm et al. disclose a display body comprising: a display surface 20 having one or more display region groups 24 wherein each of the display region groups 24 comprises a plurality of reflection elements 26-x, each having a reflection surface 32 to reflect light in an observation direction (0041; Fig. 2); the reflection elements 26-x ae arranged in a first direction and extend in a second direction, perpendicular to the first direction; the reflection elements are spaced at an average pitch of e.g. 15 µm in the first direction (0042); in each display region, the first reflection surfaces have an identical normal direction associated with the display region groups, e.g. all reflection elements 26-1 have an identical normal direction (and are formed at a constant pitch), and in a different group, all reflection elements 26-2 have a different normal direction, thus each display region group forms a unique image to the group; the reflection elements in each group may be “homogeneous” and thus have equal heights (0043; 0046); the reflection elements may be shaped to form a second reflection surface, with a different normal direction (Fig. 5f); all the reflection elements have a reflection surface 74 and a connecting surface 72 (Fig. 5a). 
In respect to the amended subject matter, Rahm et al. disclose a first and second display region, wherein the first display region may be inclined at 0 degrees, and the second display region may be inclined at 30 degrees (0043).  There may be a semantic argument that a “tilt angle of 0 degrees” is not actually an inclination, but regardless, Rahm et al. disclose that the tilt angles can be any angle between preferably between 0 and 45 degrees, with a difference in angles being required for the viewing effect, thus two angles inclined at different degrees is disclosed (0053).  Lastly, Rahm et al. disclose that two interlaced images may be formed, such that two different strips of are formed; in this configuration both of the two images at least have one inclined surface (or two), and must also be different, thus at least two different inclined surface in the first and second display regions are necessarily disclosed (0059; Fig. 6a)
In respect to claims 4 and 6, Rahm et al. disclose that each display region is polygonal, e.g. rectangular, wherein each reflective element may be a “pixel” (Fig. 2).

Response to Arguments

Applicant's arguments filed 07/29/22 have been fully considered but they are not persuasive.
The applicant argues that Rahm et al. fail to disclose two display regions each with an inclined surface, since Rahm et al. shows in one example one flat display region and a second inclined display region.  Three reasons are given why Rahm et al. discloses the claimed invention in the Office Action above.
The 35 USC 112(b) has been obviated by amendment.  
	The amendment to the Drawings and Specification are entered.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637